Case 7:20-cr-00574-NSR Document 69 Filed 08/31/21 Page 1 of 1




                                                                     8/31/2021


                                                  Deft.'s application is GRANTED
                                                  without objection of the Gov't
                                                  and Pretrial Services. Clerk of
                                                  Court requested to terminate the
                                                  motion (doc. 68).
                                                       Dated: August 31, 2021
                                                                White Plains, NY




                                                                        -04
